Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 22 of February 2022.
Claims 1 and 4 have been amended.
Claims 2-3 and 5 have been cancelled.
Claims 1 and 4 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the recitations of "transmitting the provision details of the coin to the node on the blockchain; and evaluating, by the server, a level of a contribution to the project by each of the team members based on the provision details of the coin written in the blockchain when the project is terminated, wherein providing the coin comprises" neither of which are from the user could not be a mental process performed by a human being. In other words, and most critically, contribution to the project can be automatically determined by the server based on the payment history of coins without receiving direct input from the team members for the results of relative evaluation between team members.  Therefore, there is interaction between a server and the block chain to ascertain a novel result. Examiner respectfully disagrees.   Even if the claimed techniques are “[groundbreaking, innovative, or even brilliant,” that is not enough for patent eligibility. Ass’n for Molecular Pathology, 569 U.S. at 591. “The ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Dyhr, 450 U.S. 175, 188— 89 (1981). Moreover, “[n]o matter how much of an advance in the . . . Field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.” SAP Am., Inc., 898 F.3d at 1163; see also id. at 1168.  Thus, under prong one of the two prong test in the 2019 Guidance, claims 1 and 4 recites abstract ideas, i.e., certain methods of organizing human activity and mental processes; and, under prong two, additional elements in claims 1 and 4 do not “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” (See 2019 Guidance at 54.) As such, under step one of the Alice framework, claim 1 is directed to an abstract idea since "the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement."  MPEP 2016.04(d)(1).  
	Applicant asserts that the claims recite the explicit use of a number of technologies that cannot be performed by human work or mentally, even given a significant amount of time, because (1) transmitting the performance results and the project activity contents to a node on a blockchain, (2) providing a coin to at least one of the user terminals of the team members as a compensation for the performance results and the project activity contents; and (3) transmitting the provision details of the coin to the node on the blockchain are of sufficient data size and complexity to not be understood by human mental work and that transaction messages are processed in speeds that have to be measured in nanoseconds for network reliability and due to the overwhelming number of transaction processed each day, necessitating the use of specialized computer systems, which is impossible to replicate through human mental work." In another word, performing the claimed invention with the human mind is impractical. Examiner respectfully disagrees.  "Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept, MPEP 2106.05(f).
	Applicant asserts that the claims have a clear practical evaluation to prevent forgery in group project settings while determine the determining contributions made by team members in an objective way.  Further, applicant asserts that when considered individually and as an ordered combination, claims 1 and 4 recite an inventive concept that is significantly more than the purported abstract idea itself. This is because they are not well understood, routine or conventional as conventional as described below with reference to the rejection under 35 USC 103.  Examiner respectfully disagrees.  Taking the claim elements separately, the functions performed in claims 1 and 4 by the generic server computer and generic user terminals to receive data, analyze data, calculate results, and output data are purely conventional. Receiving data, analyzing data, calculating results, and outputting data are well-understood, routine, and conventional functions previously known to the industry. See Elec. Power Grp., 830 F.3d at 1356 (The claims “do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept. . . .”); see also Versata Dev. Grp., Inc., 793 F.3d at 1335 (determining claims requiring “arranging, storing, retrieving, sorting, eliminating, determining” to “involve the normal, basic functions of a computer” and to be “conventional, routine, and well-known”), In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ . . . those functions can be achieved by any general purpose computer without special programming.”).  Considered as an ordered combination, the generic computer components of Appellant’s claimed invention add nothing that is not already present when the limitations are considered separately. For example, claim 1 does not purport to improve the functioning of the computer components themselves. Nor does it affect an improvement in any other technology or technical field. Instead, claim 1 amounts to nothing significantly more than an instruction to apply the abstract ideas using generic computer components performing routine computer functions. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.
	
35 USC § 103
Applicant asserts that Lee does not teach or suggest "(l) determining performance results of the team members based on the execution completion report and a execution result of the project included the project activity contents ... (2) transmitting the performance results and the project activity contents to a node on a blockchain, providing a coin to at least one of the user terminals of the team members as a compensation for the performance results and the project activity contents and transmitting the provision details of the coin to the node on the blockchain; and (3) valuating, by the server, a level of a contribution to the project by each of the team members based on the provision details of the coin written in the blockchain when the project is terminated.  Elhawary does not supply what is missing from Abebe and Lee.  Examiner respectfully disagrees.  Examiner notes the Elhawary reference is no longer relied upon and it has been replaced by the Chauhan reference as necessitated by the new grounds of rejection.  Further, Chauhan teaches the user terminals, their interactions with the blockchain and it tracks project members and their respective completion of tasks.  Chauhan doesn’t expressly disclose the output of a completion report yet Abebe continues to be relied upon to teach said limitation.  Further details are seen below under the 35 USC 103 Rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “determining…team members who are to perform a project based on project related information; receiving project activity contents including an execution completion report and a execution result of the project generated…; determining performance results of the team members based on the execution completion report and execution result of the project included the project activity contents; transmitting the performance results and the project activity contents…; providing a coin…to the team members as a compensation for the performance results and the project activity contents; transmitting the provision details of the coin…; and evaluating…a level of a contribution to the project by each of the team members based on the provision details of the coin…when the project is terminated, wherein providing the coin comprises: providing a first coin quantity corresponding to a first activity configuring the project, …of the first team member who has performed the first activity; and providing a second coin quantity corresponding to a second activity configuring the project, …of the second team member who has performed the second activity, and wherein evaluating…the level of a contribution to the project is performed based on a comparison between a total coin quantity, provided to…the first team member, with a total coin quantity provided to… of the second team member”.  Accordingly, the claim recites an abstract idea. Claim 4 recites similar limitations as Claim 1 and as disclosed, they recite an abstract idea
More specifically, claims 1 and 4 are directed to “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as  determining team members to perform tasks and evaluating workers’ contributions while comparing each worker’s contribution to the overall project completion goal as and “Certain Methods Of Organizing Human Activity”, specifically “(including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” such as paying workers for tasks completed as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 4 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
	In particular, the independent claims 1 and 4 recite additional elements “user terminals”, “a node” on “a blockchain”, “the server”, “a first user terminal”, and “a second user terminal”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Further, the remaining additional element directed to accessing, receiving, and distributing (i.e. transmitting) data reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  The claims are directed to an abstract idea. 
With respect to step 2B, examiner notes that claims 1 and 4do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “user terminals”, “a node” on “a blockchain”, “the server”, “a first user terminal”, and “a second user terminal”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶24 “The blockchain network 120 may include nodes 121, 122, 123, 124, and 125. The node may mean an element within the network of a blockchain. Each of the nodes 121, 122, 123, 124, and 125 may be an individual server device which has joined and participates in the system 1000 (e.g., a project management and evaluation platform). For example, each of the nodes 121, 122, 123, 124, and 125 may be a special-purpose computer, a general-purpose computer, a supercomputer, a mainframe computer, a personal computer, a smartphone, or a table PC, but the present disclosure is not limited thereto” 
As a result, claims 1 and 4 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1, 10, and 19 do not recite any additional elements beyond the abstract idea.
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20200162237 to Chauhan et. al. (hereinafter referred to as “Chauhan”) in view of US 20180068271 to Abebe et al. (hereinafter referred to as “Abebe”) and in further view of US 20200005207 to Lee et al.  (hereinafter referred to as “Lee”). 

(A)	As per Claim 1:  
Chauhan specifically teaches the following:
	determining user terminals of team members who are to perform a project based on project related information; (Chauhan ¶17, 19 a project stream may be an aspect of a project that includes at least a plurality of role assignments and an ordering for the plurality of role assignments. The ordering of the role assignments may be an order that the users 106 must follow in completion of their aspect of the project stream. For instance, three users 106, illustrated in FIG. 1 as users 106 a, 106 b, and 106 c may each be assigned a role in the project stream, with the ordering such that user 106 a must first finish their contribution, then user 106 b may perform their contribution, and then users 106 c may perform their contribution. The digital token may be electronically transmitted to the user 106 via a computing device 108 associated therewith. The computing device 108 may be any type of device configured to perform the functions discussed herein, such as a specially configured desktop computer, laptop computer, notebook computer, tablet computer, cellular phone, smart phone, smart watch, smart television, etc.).
	receiving project activity contents including…and a execution result of the project generated by at least one of the user terminals; (Chauhan ¶32 the receiving device 202 may also be configured to receive data signals electronically transmitted by computing devices 108, which may be superimposed or otherwise encoded with project contributions, which may include one or more data files for the contribution, a digital token, and a digital signature).
transmitting the performance results the project activity contents to a node on a blockchain; (Chauhan ¶27 the processing server 102 may add the user's contribution to the blockchain. In cases where the processing server 102 is not a node in the blockchain network 110, the processing server 102 may submit the data file comprising the project contribution to a node in the blockchain network 110 for inclusion in a new blockchain data value that is added to a new block in the blockchain, along with any other necessary data, such as a project identifier, the digital token, or an identifier of the project stream to which the contribution corresponds). 
	providing a coin to at least one of the user terminals of the team members as a compensation for the performance results the project activity contents; (Chauhan ¶28 Following the addition of the contribution to the blockchain, the processing server 102 may identify the next user 106 (e.g., the user 106 b) that is to contribute to that project stream (in cases where multiple project streams may be waiting on the first user's contribution, multiple next users 106 may be identified). The processing server 102 may identify a digital token for the next user 106. In some cases, all digital tokens may be generated or otherwise identified in the initialization of a project or initial receipt of a project stream).
	transmitting the provision details of the coin to the node on the blockchain; (Chauhan ¶28 the processing server 102 may then transmit the digital token for the next role assignment (e.g., and any information associated therewith) to the next user 106 for retrieval using their computing device 108).
	evaluating, by the server, a level of a contribution to the project by each of the team members based on the provision details of the coin written in the blockchain when the project is terminated, wherein providing the coin comprises: providing a first coin quantity corresponding to a first activity configuring the project, to a first user terminal of the first team member who has performed the first activity; providing a second coin quantity corresponding to a second activity configuring the project, to a second user terminal of the second team member who has performed the second activity…; (Chauhan ¶17, 29 three users 106, illustrated in FIG. 1 as users 106 a, 106 b, and 106 c may each be assigned a role in the project stream, with the ordering such that user 106 a must first finish their contribution, then user 106 b may perform their contribution, and then users 106 c may perform their contribution. In some cases, multiple project streams may be a part of a larger project stream. For example, users 106 a and 106 b may each perform aspects of separate project streams, where a greater project stream may have 106 c contributing only once the project streams of users 106 a and 106 b are both completed.  The use of a blockchain may provide and immutable and auditable record of the contributions to a project and the ordering in which they were received. The use of digital tokens for role assignments may ensure that only users 106 that are authorized to contribute at a particular time may be able to actually contribute, to prevent users 106 from contributing in an incorrect order, thereby increasing efficiency).
	Although Chauhan teaches a method for project management using a blockchain  it doesn’t expressly disclose the receipt of reports or determining the performance results in view of the completion report, however Abebe teaches: 
	…an execution completion report …; (Abebe ¶90 at 410, the progress of the target project being implemented via the virtual machine and the software development version control system is monitored. At 412, based on the monitoring, a project progress report may be generated. At 414, the project progress report may be visualized on a computer graphical user interface (i.e. user terminal)). 
	determining performance results of the team members based on the execution completion report and execution result of the project included the project activity contents; (Abebe Claim 2 monitoring progress of the target project being implemented via the virtual machine and the software development version control system; based on the monitoring, creating a project progress report; and visualizing the project progress report on a computer graphical user interface).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Chauhan’s project management using blockchain and generate a project progress report based on monitoring of the system of Abebe as both are analogous art which teach solutions to having the receiving device configured to receive data signals electronically transmitted by computing devices associated with the users as taught in Chauhan ¶17, 19 , 28, 32 and further visualizing the project progress report on a computer graphical user interface as taught in Abebe ¶90 and Claim 2.
	Although Chauhan in view of Abebe teaches a method for project management using a blockchain  it doesn’t expressly disclose evaluating the level of contribution to the project based on the total coin quantity associated to the first user and the second user, however Lee teaches: 
	…wherein evaluating, by the server, the level of a contribution to the project is performed based on a comparison between a total coin quantity, provided to the first user terminal of the first team member, with a total coin quantity provided to the second user terminal of the second team member; (Lee ¶28, 39, 43 in some examples, a single blockchain stored on a plurality of distributed ledgers on nodes 114 may include all of the time coin transactions for an organization, a group in an organization, a sub-group in an organization, and/or a single employee in an organization. . Graph 302 also includes a key 306, which indicates that the size of the circular graph elements on graph 302 correspond to task importance, and that the fill bars for each of the circular graph elements on graph 302 correspond to a ratio of time coins expended to time coins available for the organizational group (i.e., team X) during the specified duration. The group that graph 302 corresponds to (i.e., team X) has been allocated 100 total time coins that may be spent by the specified one-hour duration between 2-3 pm on May 5, 2019. The 100 total time coins are illustrated as potentially be expendable/spent on five different tasks (i.e., Task A, Task B, Task C, Task D, and Task E)).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Chauhan in view of Abebe’s system and method that trains a computer to automatically determine optimal team structures and have a blockchain sub-environment where a single blockchain stored on a plurality of distributed ledgers on nodes 114 may include all of the time coin transactions for an organization of Lee as both are analogous art which teach solutions to managing/tracking tasks assignment and completion by team members as taught in Chauhan ¶17, 19 , 28, 32 in view of Abebe and further include Graph 302 that indicates that the size of the circular graph elements on graph 302 correspond to task importance, and that the fill bars for each of the circular graph elements on graph 302 correspond to a ratio of time coins expended to time coins available for the organizational group during the specified durationas taught in Lee ¶26, 39, 43. 

(B)	As per Claims 4:  
Chauhan specifically teaches the following:
	determining user terminals of team members who are to perform a project based on project related information; (Chauhan ¶17, 19 a project stream may be an aspect of a project that includes at least a plurality of role assignments and an ordering for the plurality of role assignments. The ordering of the role assignments may be an order that the users 106 must follow in completion of their aspect of the project stream. For instance, three users 106, illustrated in FIG. 1 as users 106 a, 106 b, and 106 c may each be assigned a role in the project stream, with the ordering such that user 106 a must first finish their contribution, then user 106 b may perform their contribution, and then users 106 c may perform their contribution. The digital token may be electronically transmitted to the user 106 via a computing device 108 associated therewith. The computing device 108 may be any type of device configured to perform the functions discussed herein, such as a specially configured desktop computer, laptop computer, notebook computer, tablet computer, cellular phone, smart phone, smart watch, smart television, etc.).
	receiving project activity contents including…and a execution result of the project generated by at least one of the user terminals; (Chauhan ¶32 the receiving device 202 may also be configured to receive data signals electronically transmitted by computing devices 108, which may be superimposed or otherwise encoded with project contributions, which may include one or more data files for the contribution, a digital token, and a digital signature).
	transmitting the performance results the project activity contents to a node on a blockchain; (Chauhan ¶27 the processing server 102 may add the user's contribution to the blockchain. In cases where the processing server 102 is not a node in the blockchain network 110, the processing server 102 may submit the data file comprising the project contribution to a node in the blockchain network 110 for inclusion in a new blockchain data value that is added to a new block in the blockchain, along with any other necessary data, such as a project identifier, the digital token, or an identifier of the project stream to which the contribution corresponds). 
	providing a coin to at least one of the user terminals of the team members as a compensation for the performance results the project activity contents; (Chauhan ¶28 Following the addition of the contribution to the blockchain, the processing server 102 may identify the next user 106 (e.g., the user 106 b) that is to contribute to that project stream (in cases where multiple project streams may be waiting on the first user's contribution, multiple next users 106 may be identified). The processing server 102 may identify a digital token for the next user 106. In some cases, all digital tokens may be generated or otherwise identified in the initialization of a project or initial receipt of a project stream).
	transmitting the provision details of the coin to the node on the blockchain; (Chauhan ¶28 the processing server 102 may then transmit the digital token for the next role assignment (e.g., and any information associated therewith) to the next user 106 for retrieval using their computing device 108).
	evaluating, by the server, a level of a contribution to the project by each of the team members based on the provision details of the coin written in the blockchain when the project is terminated, wherein provides the coin comprises: providing a first coin quantity, corresponding to a first activity configuring the project, to a first user terminal of a first team member who has performed the first activity; providing a second coin quantity, corresponding to a second activity configuring the project, to a second user terminal of a second team member who has performed the second activity…; (Chauhan ¶17, 29 three users 106, illustrated in FIG. 1 as users 106 a, 106 b, and 106 c may each be assigned a role in the project stream, with the ordering such that user 106 a must first finish their contribution, then user 106 b may perform their contribution, and then users 106 c may perform their contribution. In some cases, multiple project streams may be a part of a larger project stream. For example, users 106 a and 106 b may each perform aspects of separate project streams, where a greater project stream may have 106 c contributing only once the project streams of users 106 a and 106 b are both completed.  The use of a blockchain may provide and immutable and auditable record of the contributions to a project and the ordering in which they were received. The use of digital tokens for role assignments may ensure that only users 106 that are authorized to contribute at a particular time may be able to actually contribute, to prevent users 106 from contributing in an incorrect order, thereby increasing efficiency).
		Although Chauhan teaches a method for project management using a blockchain  it doesn’t expressly disclose the receipt of reports or determining the performance results in view of the completion report, however Abebe teaches: 
	…an execution completion report …; (Abebe ¶90 at 410, the progress of the target project being implemented via the virtual machine and the software development version control system is monitored. At 412, based on the monitoring, a project progress report may be generated. At 414, the project progress report may be visualized on a computer graphical user interface (i.e. user terminal)). 
	determining performance results of the team members based on the execution completion report and execution result of the project included the project activity contents; (Abebe Claim 2 monitoring progress of the target project being implemented via the virtual machine and the software development version control system; based on the monitoring, creating a project progress report; and visualizing the project progress report on a computer graphical user interface).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Chauhan’s project management using blockchain and generate a project progress report based on monitoring of the system of Abebe as both are analogous art which teach solutions to having the receiving device configured to receive data signals electronically transmitted by computing devices associated with the users as taught in Chauhan ¶17, 19 , 28, 32 and further visualizing the project progress report on a computer graphical user interface as taught in Abebe ¶90 and Claim 2.
	Although Chauhan in view of Abebe teaches a method for project management using a blockchain  it doesn’t expressly disclose evaluating the level of contribution to the project based on the total coin quantity associated to the first user and the second user, however Lee teaches: 
	…wherein evaluating, by the server, the level of a contribution to the project is performed based on a comparison between a total coin quantity, provided to the first user terminal of the first team member, with a total coin quantity provided to the second user terminal of the second team member; (Lee ¶28, 39, 43 in some examples, a single blockchain stored on a plurality of distributed ledgers on nodes 114 may include all of the time coin transactions for an organization, a group in an organization, a sub-group in an organization, and/or a single employee in an organization. . Graph 302 also includes a key 306, which indicates that the size of the circular graph elements on graph 302 correspond to task importance, and that the fill bars for each of the circular graph elements on graph 302 correspond to a ratio of time coins expended to time coins available for the organizational group (i.e., team X) during the specified duration. The group that graph 302 corresponds to (i.e., team X) has been allocated 100 total time coins that may be spent by the specified one-hour duration between 2-3 pm on May 5, 2019. The 100 total time coins are illustrated as potentially be expendable/spent on five different tasks (i.e., Task A, Task B, Task C, Task D, and Task E)).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Chauhan in view of Abebe’s system and method that trains a computer to automatically determine optimal team structures and have a blockchain sub-environment where a single blockchain stored on a plurality of distributed ledgers on nodes 114 may include all of the time coin transactions for an organization of Lee as both are analogous art which teach solutions to managing/tracking tasks assignment and completion by team members as taught in Chauhan ¶17, 19 , 28, 32 in view of Abebe and further include Graph 302 that indicates that the size of the circular graph elements on graph 302 correspond to task importance, and that the fill bars for each of the circular graph elements on graph 302 correspond to a ratio of time coins expended to time coins available for the organizational group during the specified durationas taught in Lee ¶26, 39, 43. 
 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        5/10/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623